 Mr. President, it is a great pleasure for me to express on behalf of the Dominican Government and delegation, and on my own behalf, our most heartfelt approval of the wise choice made by the General Assembly in selecting you for the post of President of the thirtieth regular session, a choice which guarantees the success of our deliberations here.
23.	At the same time, I wish to express our gratitude to Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for his brilliant and effective performance in guiding the twenty-ninth regular session and the seventh special session.
24.	With great satisfaction, I would also like to extend a warm welcome to the delegations of the Republics of Cape Verde, Sao Tome and Principe, and Mozambique on their admission to membership in this Organization.
25.	I would like to begin by recalling the words I used, speaking on behalf of all participating delegations, at the final meeting of the Conference of Plenipotentiaries for the Revision of the Inter-American Treaty of Reciprocal Assistance, held at San Jose, Costa Rica, last July, when I said: "Peace is the foundation of international order and the most effective instrument for human progress".
26 The question of peace is, indeed, central! to the life and development of our peoples, and the maintenance and strengthening of peace is the basis and very purpose of international society.
27.	We are convinced that, in order to maintain peace, the most urgent problem the contemporary world must solve is that of providing access to modern civilization for those countries which have thus far remained on its periphery, thereby eliminating the inequalities between the peoples of developed and of under-developed countries.
28.	It is therefore becoming increasingly necessary and urgent for both powerful and weak countries alike to collaborate in the establishment of a new international economic order that will provide the framework for more just and equitable international co-operation and coexistence. As long as just international economic relations are not guaranteed, it will be impossible to guarantee peace.
29.	The philosophy which should govern the policies of all our peoples is that we must not divide the earth, but rather share it.
30.	Of course, this is a difficult and demanding task. Nevertheless, we continue to take the optimistic view that, of necessity, the day must come and indeed there are already signs that it has come when the developed countries will accept with goodwill and political willingness the legitimate and urgent aspirations of the small countries.
31.	This necessary collaboration among peoples was eloquently expressed by His Holiness Pope Paul VI in his famous encyclical Poptilortun Progressio, in which he clearly stated that the duty of brotherhood, which takes the form of a duty of solidarity, social justice and universal charity, is the concern especially of the better-off nations, and that on it depends the future of the civilization of the world.
32.	Beset by this vital dilemma, what can a small country like the Dominican Republic do to promote peace, and what has it done thus far? First and foremost, the Dominican Republic will continue to conduct its international relations on the basis of its unqualified adherence to the fundamental principles of international law and the agreements which it has signed. It is convinced that only through respect for law and compliance with basic principles, such as non-intervention, the legal equality of States, the inviolability of international treaties and the self-determination of peoples, can peaceful coexistence among States be achieved.
33.	Likewise, the Dominican Republic will pursue its efforts for the establishment and development of regional peace-keeping machinery, within the United Nations framework and representing the common interests and goals of its Members.
34.	It is the unswerving position of my country, therefore, to defend and strengthen the inter-American system and its institutional expression, the Organization of American States, in order to provide it with the structure necessary to meet the requirements and realities of our era and to transform it into an effective instrument for finding solutions to the urgent problems of our region.
35.	We gave further proof of the firmness of our position recently, this past July, at the Conference of Plenipotentiaries for the Revision of the Inter- American Treaty of Reciprocal Assistance at San Jose, Costa Rica, which adopted a protocol containing revisions to that Treaty, which is the chief agreement guaranteeing the collective peace and security of our continent.
36.	Likewise, as a contribution to the strengthening of our regional system and out of a concern for greater harmony among the American States, our country also supported the resolution, adopted by the Sixteenth Meeting of Consultation of American Ministers for Foreign Affairs, which allows each State to conduct its relations with the Republic of Cuba in whatever manner it deems fit in the light of its national interests.
37.	With the same commitment, the Dominican Republic will continue to act with its traditional respect and support for the principles and purposes of the Charter of the United Nations, thus promoting at the same time its two basic goals of peace and development through international co-operation.
38.	In accordance with this criterion, the Government of the Dominican Republic has always supported the decisions of this Organization which has almost attained universality in every instance where its intervention was necessary to maintain peace and in every program and activity undertaken for the advancement of our peoples.
39.	We have given our support to the entire United Nations family and its specialized agencies. We hope that political and ideological confrontation and sectarianism will be banished from the latter, for they prevent the specialized agencies from efficiently performing the essential functions for which they were created. There is a suitable forum within the United Nations for every type of problem. The division of labor within the system is effective and adequate and should therefore be respected. If it is not, we will only be contributing to the disruption and weakening of the United Nations.
40.	Another significant contribution to peace made by the Dominican Republic and which it continues to make, is the respectful and amicable manner in which it conducts its relations of friendship and co-operation with other countries from its nearest neighbor to those States situated far from its shores but with whom it is united by special interests.
41.	In these relations a special place is occupied by the countries of Latin America and the United States of America, with which the Dominican Republic has long-standing geographical, historical, cultural, economic and political ties. Such ties unite us in the present, have united us in the past, and give us a common destiny in the future.
42.	We therefore urge the resumption of the discussions which were to be held between the Foreign Ministers of Latin America and the Secretary of State of the United States at Buenos Aires several months ago as part of the so-called "new dialog". Such discussions are one way of strengthening and giving new direction to relations between Latin America and the United States.
43.	However, the best way for the Dominican Republic to promote peace is to join the countries of the third world in the demands they make of the developed countries and in their pursuit of the just international economic order of which I spoke earlier.
44.	We do not seek to provoke a useless confrontation between weak and powerful countries with these demands, nor are we begging for international charity. What we are seeking is a world in which men everywhere can lead their lives with human dignity.
45.	Our unity with other third-world countries with respect to these demands is based on the idea of justice. If we can achieve justice, we will have achieved peace.
46.	My country, which is making enormous efforts to improve its lot, is aware that we ourselves have the major responsibility for our own development. However, we believe that the social and economic progress of peoples is the responsibility of the entire international community.
47.	We believe that every country has the right and the duty to strive for its own development; but doubtless such efforts can bear fruit only if there is concerted and effective international co-operation.
48.	We already have a Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] to which we have given our complete support.
49.	We already have a program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-VJ)].
50.	And we now have the results of the seventh special session of the General Assembly, which came to a close just a few days ago. We have co-operated in all these praiseworthy and necessary efforts but we shall not be satisfied until the Dominican farmer  to whom my Government is devoting all its attention and resources can exercise his right to the land and his right to enjoy the fruits of his labor. We will not be satisfied, therefore, as long as he does not receive a fair price for his products in the markets of the developed countries and as long as he must pay high prices for fertilizers, tractors and ploughs manufactured, undoubtedly, by fellow workers in more prosperous countries who quite likely set their tables with food grown on the land of our peoples.
51.	That is one aspect of the interdependence of which we speak so often today, but it is not the kind of interdependence we seek. We want interdependence with justice, for without justice interdependence is dangerous and explosive.
52.	That is why the well-conceived programs of social and agrarian reform of our country have received the vigorous, militant and unswerving support of our armed forces. They are aware that only a profound process of social improvement can ensure that peace which is essential to development.
53.	We in the Dominican Republic certainly do not aspire to imitate the pattern of consumption or the standard of living of other countries. But, we will struggle so that our people live on an increasing scale of well-being and progress.
54.	The Government of the Dominican Republic believes that only thus, when a human being is the object and beneficiary of peace and development, can a more meaningful contribution be made to the survival and improvement of mankind.
55.	For all these reasons, my Government has been unrelenting in its pursuit of national progress in freedom. Our greatest concern, therefore, is not to come here before the United Nations to make new statements or to reiterate appeals which have been made so many times before. Our major concern is for all of us to return to our countries with a message for our peoples that the Governments represented here are committed to taking the necessary measures to improve constantly the lives of our peoples.
56.	Promises, declarations, resolutions and documents are no longer believed in by our peoples. If we do not take decisive action now, if we do not work together immediately, we will usher in only doubt and indifference, rather than progress and peace.
57.	We have carefully studied the agenda of this session and we promise our full co-operation and attention to the consideration of the important questions to be discussed here, particularly the question of the Middle East, where we would like to see a just and lasting peace restored. However, we shall not refer to the questions of disarmament, the uses of outer space or nuclear-free zones, because we come before the United Nations mainly to urge all countries, whether strong or weak, big or small, rich or poor, to join in a crusade to improve the lot of the working man, of the common man living on this planet which belongs to us all and which we must all protect.
58.	For these reasons we would not wish to conclude this statement without mentioning the review and appraisal of the progress achieved through the implementation of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], which began five years ago. During that period, the developing countries have had to contend with numerous measures in the economic and financial spheres which have affected adversely their efforts to develop their economies. Our countries have also had to bear the negative effects of the monetary crisis, for which no blame can be laid on the developing world, which has borne all the consequences of imported inflation, the tightening of concessionary aid, the high cost of credit in the money markets and, above all, the economic recession. The recession is precisely one of the obstacles to a greater and more rapid liberalization of international trade in behalf of the third world.
59.	Owing to the sudden rise in oil prices, the worsening of the international economic crisis has been felt even more acutely by countries like my own, which relies on imports for the whole of its hydrocarbon requirements. The attempts of the international community thus far to compensate for our greater outlay of currency reserves for oil purchases, either in the form of agreements on raw materials or through an increased flow of concessionary aid, are still inadequate to counteract the negative effects. Our economic prospects, which were only recently damaged by violent fluctuations in the complicated sugar market, remain a constant source of concern.
60.	It is therefore necessary, on this occasion, in this international forum, to emphasize the urgent need for measures, if not on a world-wide level at least in our case, on a regional level, and especially in existing relations between the United States and the countries of Latin America, that would help to maintain fair prices for raw materials and ensure their access to United States markets. We therefore appeal to the spirit of inter-American co-operation for the granting of special regional treatment in the economic and financial relations within our continent. We make this appeal in this world forum because, despite the interdependence of international relations, the regional approach in the political and economic fields should be the rule for coexistence among countries in the same geographical area. This complete identity of aims is underlined by reference to the significant levels of economic activity in Latin America. Estimates show that the population of Latin America in 1974 was 291 million, and its gross national product was $US 174,632 million. In addition, as a result of economic growth, Latin America's exports in 1973 amounted to approximately $US 25,000 million, and its imports to $US 24,000 million. In 1972 Latin America's exports to the United States amounted to $US 5,700 million, and its imports to $US 6,600 million. These statistics reflect the importance to Latin America of its trade with other countries and regions of the world.
61.	During this period of rapid change, we have seen the United States adopt a system of generalized preferences embodied in the New Foreign Trade Act of 1974. Despite the many favorable provisions that could encourage exports from Latin America to the United States, this law nevertheless contains a number of restrictions and limitations which stand in the way of that goal. It is through the application of such preferences that fairer treatment should be ensured for raw materials from Latin America while awaiting the conclusion of the multilateral agreements which, both within and outside the region, appear to be the logical protection for third-world countries, which are chiefly exporters of raw materials and intermediate goods.
62.	This Latin American situation of instability and sudden reversals in the sphere of inter-American co-operation is in marked contrast with the Lome Convention concluded between the European Economic Community and 46 countries of Africa, the Caribbean and the Pacific. This provides that most products exported by the latter States shall be admitted into the Community duty-free, without tariff restrictions of any kind, and without requirements of reciprocity. That Convention also establishes facilities for promoting trade and technical and financial co-operation. Even more important, the Convention establishes a fund to compensate in part for the depletion of_cur- rency reserves caused by fluctuating prices of the chief export commodities of the 46 countries, such as ground-nuts, cocoa, coffee, cotton, palm products, skins and hides, wood products, bananas, tea, sisal and iron products. Sugar is dealt with in a separate protocol.
63.	With such an approach, which has outstanding features in terms of international co-operation between highly industrialized and developing countries, despite its imperfections, some of which even have a restrictive effect for other countries in the area, we believe that the possibilities and conditions exist to enable us to conclude similar agreements in our relations with the United States of America, modeled on this one but adapted to suit our own requirements and realities. It has been evident for some time now that we need a regional approach which meets the requirements of stability and security, and which guarantees the development of our Latin American economies. Any step which the United States might take in this direction would certainly contribute significantly to the strengthening of integration among the countries of the Americas. This opens the way for a more fruitful era of coexistence among our peoples on this continent.
64.	We know full well that the question of international economic relations is a matter of general interest to industrialized and developing countries alike. One could venture to say, therefore, that the United States cannot have one policy for Latin America in this sphere, and another for the rest of the world, thus abandoning the global approach it has been following in international economic relations.
65.	We understand that the problem is a global one requiring global solutions and policies. Nevertheless, this problem is particularly critical to the relations of the United States with Latin America. The United States could therefore work out specific arrangements for Latin America, within its over-all policy and not conflicting with it, that would take into account the geographical, historical, political and economic ties which unite our countries.
66.	We feel bound to point out that, in addition to the regional measures we have mentioned, the oil- exporting countries should take other measures at the world level to lower the price of the oil and oil products sold to the developing countries. At the same time interest-free loans with particularly flexible periods of grace and appropriate repayment schedules might be provided from funds placed at the disposal of international financial institutions. The latter facilities might be limited exclusively to making up the difference between current oil prices and those prevailing •at the end of 1973.
67.	Thus, through co-operation among industrialized nations, wealthy oil-exporting countries and the devel-oping countries themselves, relief could be provided, within a framework of peaceful coexistence, for millions of human beings whom Mr. Robert McNa- mara, President of the World Bank, recently described as the "under-privileged" who have become the
principal victims of the current economic disturbances,




